·- ..
  _




                             UNITED STATES DISTRICT CO                                         RTr··:·:~~~~1:l
                                     SOUTHERN DISTRICT OF CALIFORNIA                                    L-----:--~-lT
                                                                                                      CLERK l IS ll' HOil,, GOU ORNIA 1
                                                                      JUDGMENT I ~11i:MMINA'l',cC'.i\'SJt ·~EPU~~
                                                                                                                                      1
                  United States of America
                             v.                                       (For Offenses Committe @it QL...8.fter..November l;'l 987)   -~· "M.fab

                   Andres Jimenez-Garcia                              Case Number: 3:19-mj-21216

                                                                     David L Baker
                                                                     Defendant's Attorney


 REGISTRATION NO. 83846298
 THE DEFENDANT:
  ~ pleaded guilty to count(s) 1 of Complaint
                                  ~--,-~-=-~~~~~~~~~~~~~~~~~~~~~~~~-


   0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section            Nature of Offense                                                              Count Number(s)
 8: 1325                    ILLEGAL ENTRY (Misdemeanor)                                                    1

   D The defendant has been found not guilty on count(s)     ~---,-~~~~~~~~~~~~~~~~~




   O Count(s)    ~~~~~~~~~~~~~~~~~~
                                                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of/

                         rS TIME SERVED                        0                                              days

   ~    .Assessment: $10 WAIVED [:gj Fine: WAIVED
   [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                   Monday, March 11, 2019
                                                                   Date of Imposition of Sentence


 Received       /---?
                   J
             -DU_S_M~,-_..;~~~~~~
                                                                   ~ARRY            M JaffiREN
                                                                   UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                 3:19-mj-21216
